internal_revenue_service number release date index number -------------------------- ------------------------------------------------------------ - --------------------------------------------------------- -------------------------------------------- ----------------------------------- ---------------------------- ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- ------------------------ ----------------------------------------------------- telephone number --------------------- refer reply to cc tege eb qp4 plr-123585-16 date date ------------------------ -------------------------------------------------------- ------------------------------------------ ------------------------------------------------------------------------------- ---------------------------------------- ------------------------------------------------------------- state b plan x plan y plan h plan o system s public law -------------------------------- public law -------------------------------- dear -------------- this letter is in response to your ruling_request dated date and supplemented and updated by correspondence dated date and date submitted by your authorized representative regarding the federal_income_tax treatment of certain contributions under sec_414 and sec_3401 of the internal_revenue_code the following facts and representations are submitted under penalties of perjury in support of your request state b established plans x y h and o plans x y h and o are intended to qualify under sec_401 as applicable to governmental plans as defined in sec_414 the treasurer of state b administers plans x y h and o system s an instrumentality of state b is the general administrator of plans x y and h the system s plans the treasurer of state b appoints the director of system s who is responsible for the daily operations of system s plr-123585-16 plan x is a defined_benefit_plan that provides retirement benefits to employees of state b and political subdivisions of state b electing to participate in the plan plan y is a defined_benefit_plan for teachers employed with local education agencies membership in plan x and plan y is a condition for employment for full-time state employees k-12 teachers certain higher education employees and employees of participating political subdivisions of state b who enter service on or before date plan x generally requires mandatory employee contributions of of earnable compensation however for state employees who become members of plan x on or after date but before date the state assumes mandatory employee contributions up to of the employees’ earnable compensation in addition political subdivisions of state b that become participating employers in plan x may also assume mandatory employee contributions up to of the employees’ earnable compensation plan y requires mandatory employee contributions of of the employees’ earnable compensation_for k-12 teachers employed with local education agencies mandatory employee contributions to plan x and plan y are currently picked up under sec_414 in accordance with a private_letter_ruling issued to state b in plan h is a defined_benefit_plan with a defined contribution component providing retirement benefits to state employees certain higher education employees k-12 teachers employed with local education agencies and employees of participating political subdivisions all state employees certain higher education employees and k- teachers of local education agencies who are hired on or after date are required to participate in plan h as a condition_of_employment mandatory employee contributions to plan h are set pincite of the employees’ earnable compensation pursuant to the state b statute establishing plan h mandatory employee contributions to plan h are currently picked up under sec_414 plan o is a defined contribution retirement_plan for higher education employees who are exempt from the fair labor standards act for higher education employees hired prior to date state b assumes employee contributions up to of the employees’ earnable compensation and such employees may elect to participate in plan o in lieu of system s plans higher education employees hired on or after date may elect to participate in plan o in lieu of plan h and are subject_to mandatory employee contributions at the rate of of the employees’ earnable compensation under either plan o or plan h such mandatory_contributions are currently picked up under sec_414 in accordance with a state b statute plan x plan y plan h and plan o provide that the mandatory employee contributions that are picked up shall be treated as employer contributions pursuant to sec_414 that employee contributions will be paid_by the employer in lieu of contributions by the employee and that the employee will not have the option of choosing to receive the contributions in the form of cash or cash equivalents instead of having them paid_by the employer into the plan in which the employee participates plr-123585-16 political subdivisions of state b are not required to participate in system s certain political subdivisions of state b maintain closed plans that are defined benefit plans established either prior to the establishment of system s or in lieu of participation in system s a political_subdivision of state b may elect to participate in system s by executing an adoption resolution prior to the political_subdivision participating in system s as an employer starting date political subdivisions of state b may opt to participate in plan h in particular political subdivisions of state b that are not otherwise participating in plan x may adopt a resolution to participate in plan h and political subdivisions of state b that are already participating in plan x may adopt a resolution to change their participation prospectively to plan h but only with regard to their employees hired on or after date public law was signed into law by state b on ------------------ permitting in relevant part employees of political subdivisions of state b to elect to transfer membership from the closed plans to plan x or plan h and k-12 teachers of local education agencies to elect to transfer membership from plan y to plan h public law signed into law on ------------------- expands public law by permitting in relevant part political_subdivision employees currently participating in plan x to transfer their membership to plan h employee contributions to plan h remain at the same rate for employees who switch membership public law amending public law also provides that employees of a political_subdivision currently participating in a closed plan may elect to transfer membership either to plan x or plan h however if the closed plan of the political_subdivision does not have a mandatory employee contribution equal to as required by both plan x and plan h the political_subdivision must set the employee contribution to the same contribution rate under plan x and plan h as it was under the political subdivision’s closed plan if the employee contribution rate under the political subdivision’s closed plan is less than then the employer_contribution rate in plan x or plan h will be increased by the percentage difference between and the mandatory employee contribution rate in the closed plan section --------of public law also permits certain higher education employee members to make an irrevocable election to participate in either plan h or plan o upon the employee’s initial date of employment with a state-supported institution_of_higher_education you represent that in all instances the election to transfer from one plan to another is only available to an employee for whom the mandatory employee contribution rate will remain the same before and after the employee’s transfer between plans plr-123585-16 based on the above facts and representations you request the following rulings if current employees of political subdivisions that are participating employers in plan h elect to transfer on a prospective basis from plan x to plan h the mandatory employee contributions that are picked up by the participating employer will be treated as employer contributions pursuant to a valid pick-up under sec_414 if current employees of political subdivisions elect to switch from any of the closed plans to plan x or plan h the mandatory employee contributions that are picked up by the participating employer will be treated as employer contributions pursuant to a valid pick-up under sec_414 if k-12 teachers in plan y elect to transfer on a prospective basis to plan h the mandatory employee contributions that are picked up by the participating employer will be treated as employer contributions pursuant to a valid pick-up under sec_414 if certain higher education employees elect to participate in plan h or plan o upon their initial date of hire the mandatory employee contributions that are picked up by state b as the participating employer will be treated as employer contributions pursuant to a valid pick-up under sec_414 the mandatory employee contributions made pursuant to ruling requests above and picked up by the employer will not be included in employees’ gross_income for federal_income_tax purposes until distributed the mandatory_contributions made pursuant to rulings requests above and picked up by the employer will not constitute wages subject_to federal_income_tax withholding under sec_3401 sec_401 provides that a_trust created or organized in the united_states and forming a part of a qualified_stock bonus pension or profit sharing plan of an employer constitutes a qualified_trust only if the various requirements set out in sec_401 are met sec_402 generally provides that any amount actually distributed to any recipient by any employees' trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the recipient in the taxable_year of the distribution under sec_72 relating to annuities sec_1_402_a_-1 of the income_tax regulations provides in pertinent part plr-123585-16 that if an employer makes a contribution for the benefit of an employee to a_trust described in sec_401 for the taxable_year of the employer which ends within or with a taxable_year of the trust for which the trust is exempt under sec_501 the employee is not required to include such contribution in his or her income except for the year or years in which such contribution is distributed to him or her sec_414 provides that any amount contributed to an employees' trust described in sec_401 shall not be treated as having been made by the employer if it is designated as an employee contribution sec_414 provides that for purposes of sec_414 in the case of any plan established by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing or a governmental_plan described in the last sentence of sec_414 relating to plans of indian tribal governments where the contributions of employing units are designated as employee contributions but where any employing unit picks up the contributions the contributions so picked up shall be treated as employer contributions sec_3401 provides the definition of wages for purposes of federal_income_tax withholding sec_3401 provides in part an exception from wages for employer contributions paid on behalf of an employee or his beneficiary to a_trust described in sec_401 that is exempt from tax under sec_501 at the time of such payment the federal_income_tax treatment to be afforded contributions that are picked up by the employer within the meaning of sec_414 has been developed in a series of revenue rulings in revrul_77_462 1977_2_cb_358 the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan were excluded from the employees' gross_income until such time as they were distributed or made available to the employees the revenue_ruling also held that under the provisions of sec_3401 the school district's contributions to the plan were excluded from wages for purposes of the collection of income_tax at the source on wages therefore no withholding was required for federal_income_tax purposes from the employees' salaries with respect to such picked-up contributions revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan plr-123585-16 revrul_87_10 1987_1_cb_136 provides that the required specification of designated employee contributions must be completed before the period to which such contributions relate if not the designated employee contributions paid_by the employer are actually employee contributions paid_by the employee and recharacterized at a later date the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick-up of designated employee contributions by a governmental employer is not permitted under sec_414 thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services rendered prior to the date of the last governmental action necessary to effect the pickup revrul_2006_43 2006_35_irb_329 amplifying and modifying revrul_81_35 revrul_81_36 and revrul_87_10 describes the actions required for a state or political_subdivision of a state or an agency_or_instrumentality of either to pick up employee contributions to a plan qualified under sec_401 so that the contributions are treated as employer contributions pursuant to sec_414 specifically revrul_2006_43 provides that a contribution to a qualified_plan established by an eligible_employer that is a governmental employer will be treated as picked up by the employing unit under sec_414 if two conditions are satisfied first the employing unit must specify that the contributions although designated as employee contributions are being paid_by the employer for this purpose the employing unit must take formal action to provide that the contributions on behalf of a specific class of employees of the employing unit although designated as employee contributions will be paid_by the employing unit in lieu of employee contributions a person duly authorized to take such action with respect to the employing unit must take such action the action must apply only prospectively and be evidenced by a contemporaneous written document eg minutes of a meeting a resolution or ordinance second the pick-up arrangement must not permit a participating employee from and after the date of the pick-up to have a cash or deferred election right within the meaning of sec_1_401_k_-1 with respect to designated employee contributions thus for example no participating employee may be given the right to opt_out of the pick-up arrangement described in sec_414 or to receive the contributed amounts directly instead of having them paid_by the employing unit to the plan revrul_2006_43 states that the pick-up rules expressed in revrul_81_35 and revrul_81_36 apply even if the employer picks up contributions through a reduction in salary or through an offset against future salary increases with respect to your first ruling_request the mandatory_contributions to plan x and plan h satisfy the criteria for picked-up contributions set forth in revrul_81_35 rev_rul plr-123585-16 revrul_87_10 and revrul_2006_43 you have represented that you previously received a private_letter_ruling on the validity of plan x’s pick-up arrangement plan h currently provides that each employer shall pick up the mandatory employee contributions to plan h state b took formal action by enacting a statute providing that mandatory employee contributions to plan h although designated as employee contributions will be paid_by the employing unit in lieu of employee contributions no provision of plan x or plan h permits employees the option to choose to receive the contributed amounts directly instead of having them paid_by the participating employer to plan x or plan h because the rate of the contribution is the same regardless of whether an employee is a participant in plan x or plan h there is no cash or deferred election with respect to the contributions we conclude that if a current employee of a political_subdivision that is a participating employer in plan h elects to transfer from plan x to plan h the mandatory_contributions picked up by the participating employer will be treated as employer contributions pursuant to a valid pick- up under sec_414 with respect to your second ruling_request as discussed above the mandatory_contributions to plan x and plan h satisfy the criteria for picked-up contributions contributions to plan x and plan h are mandatory for employees of political subdivisions of state s and public law provides that if a closed plan of a political_subdivision does not have a mandatory employee contribution equal to as required by plan x or plan h the political_subdivision must set the employee contribution to the same rate under plan x or plan h as it was under the political subdivision’s closed plan because the rate of the contribution is the same regardless of whether an employee is a participant in a closed plan plan x or plan h there is no cash or deferred election with respect to the contributions we conclude that to the extent that a closed plan provides for a valid pick-up arrangement if an employee in any of the closed plans elects to transfer from the closed plans to plan x or plan h mandatory_contributions to plan x or plan h that are picked up by the participating employer will be treated as employer contributions pursuant to a valid pick-up under sec_414 with respect to your third ruling_request as discussed above the mandatory_contributions to plan h satisfy the criteria for picked-up contributions in addition the mandatory_contributions to plan y satisfy the criteria for picked-up contributions set forth in revrul_81_35 revrul_81_36 revrul_87_10 and revrul_2006_43 you have represented that you previously received a private_letter_ruling on the validity of plan y’s pick-up arrangement because the rate of the contribution i sec_5 of compensation regardless of whether an employee is a participant in plan y or plan h there is no cash or deferred election with respect to the contributions we conclude if k-12 teachers in plan y elect to transfer on a prospective basis to plan h the mandatory_contributions made by the k-12 teachers to plan h and picked up by their respective employers will be treated as employer contributions pursuant to a valid pick-up under sec_414 plr-123585-16 with respect to your fourth ruling_request as discussed above the mandatory employee contributions to plan h satisfy the criteria for picked-up contributions in addition plan o currently provides that each employer shall pick up the mandatory employee contributions to plan o for employees hired after date state b took formal action by enacting a statute providing that mandatory employee contributions to plan o although designated as employee contributions will be paid_by the employing unit in lieu of designated employee contributions no provision of plan h or plan o allows higher education employees who participate in plan h or plan o the option to choose to receive the contributed amounts directly instead of having them paid_by their respective employers to plan h or plan o because the amount of the mandatory employee contribution i sec_5 of compensation regardless of whether an employee is a participant in plan h or plan o there is no cash or deferred election with respect to the contributions we conclude that if a higher education employee makes an irrevocable election between participating in plan h or plan o upon the initial date of hire as required under section --------of public law the mandatory employee contributions that are picked up by the participating employer will be treated as employer contributions pursuant to a valid pick-up under sec_414 with respect to your fifth ruling_request we conclude that the picked-up amounts in ruling_request sec_1 and above shall be treated as employer contributions and will not be included in the current gross_income of the employees for federal_income_tax purposes in the year in which contributions are made these amounts will be includible in the employees' or their beneficiaries' gross_income only in the taxable_year in which they are distributed with respect to your sixth ruling_request because we have determined that the picked- up amounts in ruling_request sec_1 and above are to be treated as employer contributions based on sec_3401 and revrul_77_462 we conclude that the contributions described in ruling_request sec_1 and that are picked up as employer contributions under sec_414 are excluded from wages for purposes of federal_income_tax withholding in general all payments of remuneration by an employer for services performed by an employee are subject_to taxes under the federal_insurance_contributions_act fica unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment_fica_taxes include social_security and medicare taxes sec_3121 provides that other than the social_security_tax wage_base limitation nothing in sec_3121 excludes from the term wages any amount picked up as an employer_contribution under sec_414 if the pickup is pursuant to a salary reduction agreement whether evidenced by a written instrument or otherwise for these purposes the term salary reduction agreement includes any salary reduction arrangement regardless of whether there is approval or choice of participation by individual employees or whether such approval or choice is mandated plr-123585-16 by state statute h_r conf_rep no 98th cong 2d sess see also public employees' retirement board v shalala f 3rd 10th cir in addition under sec_3121 if an employee’s services are covered included in employment for social_security_tax purposes pickup contributions under sec_414 that are made pursuant to a salary reduction agreement are generally subject_to social_security_taxes unless the maximum wage_base exception applies also under sec_3121 if an employee’s services are covered included in employment for medicare_tax purposes pick-up contributions under sec_414 that are made pursuant to a salary reduction agreement are subject_to medicare taxes without any limit based on the_amount_of_wages this does not constitute a ruling on whether the pick-up contributions are made pursuant to a salary reduction agreement for fica tax purposes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2017_1 2017_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2017_1 sec_11 sincerely pamela r kinard senior technician reviewer qualified_plans branch tax exempt government entities
